SEBRING, Justice.
The appellant was tried and convicted of the offense of breaking and entering with intent to commit grand larceny. The evidence upon which the judgment and sentence are based was entirely circumstantial. The most that it shows is that the appellant was apprehended by certain police officers about a block from his home and accused of breaking and entering a residence some thirty minutes prior to the arrest. No article that was in the residence prior to the burglary was found upon the appellant. No witness was able to identify him as the burglar. There is nothing in the evidence except suspicious circumstances to connect the appellant with the crime.
In recognition of the paucity of the proof, the Attorney General, at the bar of this Court, has confessed error, and has asked that the judgment and sentence appealed from be reversed and the cause sent back for a new trial.
We agree with the Attorney General that the evidence was not sufficient to establish guilt beyond a reasonable doubt. Therefore, the judgment and sentence should be reversed and a new trial awarded.
It is so ordered.
TERRELL, Acting Chief Justice, HOB-SON, J., and PATTERSON, Associate Justice, concur.